[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
This action was brought to recover an alleged amount due on an open account: or goods and materials sold and delivered. The defendant moves to dismiss on the ground that the plaintiff, which has conducted and is conducting business in the State of Connecticut and has failed to obtain a certificate of authority to do so as required by General Statute 33-396, is precluded from maintaining an action in this state pursuant to General Statute 33-412 (a). The motion is noted that no evidence is required and no affidavit has been appended to the motion. The complaint does not allege the facts which have been alleged in the motion.
The motion to dismiss replaces the former motion to erase and plea in abatement. Garden Mutual Benefit Assn. v. Levy,37 Conn. Sup. 790, 791. Practice Bk. 143 permits, where appropriate, supporting affidavits to be filed as to facts not apparent on the record. Where the facts are not clear on the record, the burden is on the movant to prove the facts alleged, and failure to put on such evidence requires the court to deny the motion. Carpenter v. Planning  Zoning Commission,176 Conn. 581, 588-9.
For the above reasons, the motion to dismiss is denied.
CORRIGAN, J.